DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to a Request for Continued Examination (RCE) filed on 01/11/2021, claims 1–5, 7–9, 13–18, and 20–25 are allowed.  Claims 6, 10–12, and 19 are cancelled.

The listing of claims in the RCE represents the latest version of the claims in the application.  


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 8, and 16, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“providing ... to a virtual interrupt controller, an indication of the interrupt comprising an association of the interrupt and the determined first virtual processor, thereby causing the virtual interrupt controller to deliver the interrupt to the determined first virtual processor.”

(see Applicant’s Specification, ¶ 85: “As part of the delivery, the hardware may also receive the priority of the interrupt as well as an identification as to which virtual processor the interrupt is to be delivered to.”
hardware may include a virtual interrupt controller that assists the hardware in storing and/or delivering received interrupts. For example, the virtual interrupt controller may be configured to notify the hardware or otherwise store an identifier of the virtual processor the virtual interrupt controller is associated with.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 13, 2021